Citation Nr: 0939997	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for cervical spine injury residuals.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for lumbar spine injury residuals.  

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for head injury residuals including headaches.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for right ankle injury residuals and a right foot 
strain.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1969 to November 
1972 and active duty for training from June 16 to July 1, 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the Veteran's claims of 
entitlement to service connection for cervical spine injury 
residuals, lumbar spine injury residuals, head injury 
residuals including headaches, and right ankle injury 
residuals and a right foot strain.  In January 2008, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its January 2008 Remand instructions, the Board directed 
that:

1.  The AMC/RO should take appropriate 
steps to secure the Appellant's Army 
Reserve medical records or alternative 
records for the Veteran through official 
channels or any other appropriate source, 
including the appellant.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.  

The AMC subsequently contacted the United States Army 
Reserve.  In February 2008, the United States Army Reserve 
Command stated that it did not maintain service records and 
directed the AMC to contact the National Personnel Record 
Center (NPRC).  In December 2008, the AMC contacted the NPRC 
and requested service treatment records associated with the 
Veteran's period of active service between November 1969 and 
November 1972.  The Board notes that the requested service 
treatment records had already been associated with the 
Veteran's claims file at the time of the AMC's December 2008 
request.  In May 2009, the NPRC responded that the Veteran's 
service treatment records had previously been forwarded to 
the VA.  In May 2009, the AMC contacted the Tennessee 
Adjutant General and requested "any service records which 
you may have."  In May 2009, the Military Department of 
Tennessee forwarded the Veteran's service personnel records 
to the VA.  The documentation reflects that the Veteran 
served with the Tennessee Army Reserve/National Guard from 
November 1983 to November 1984.  He performed active duty for 
training from June 16 to July 1, 1984.  There is no 
indication in the record that the NPRC was subsequently 
requested to search for the Veteran's Tennessee Army 
Reserve/National Guard service treatment records.  

While acknowledging that the RO attempted to comply with the 
Board's January 2008 remand instructions, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this case is REMANDED for the following action: 
1.  Again contact the NPRC and request 
that it forward all available service 
treatment records associated with the 
Veteran's service with the Tennessee Army 
Reserve/National Guard between November 
1983 and November 1984.  If no records 
are found, a written statement to that 
effect should be prepared for 
incorporation into the claims files.  

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claims of entitlement to service 
connection for cervical spine injury 
residuals, lumbar spine injury residuals, 
head injury residuals including 
headaches, and right ankle injury 
residuals and a right foot strain.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's application for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

